Dear Chief Carter:
Your opinion request asked several questions regarding auxiliary police officers.  Virtually the exact questions you ask are the subject of a previous opinion issued by this office and numbered 81-45.  A copy of that opinion is enclosed for your reference.  That opinion found, in answer to those questions, as follows:
      1.  Auxiliary officers have law enforcement powers concurrent with those granted to peace officers when they act as a municipalities representative.
2.  Auxiliary officers may act without a supervising  peace officer;
      3.  Auxiliary officers are not subject to the peace officer training standards set forth in R.S. 40:2405.
While in no way contradicting the findings of 81-45 we find that the training requirements of La. R.S. 40:2405 as voluntarily applied to auxiliary officers would be of great benefit and may afford the city a degree of protection in a liability claim against an auxiliary officers. In sum, while not required, the training would be beneficial.
Trusting the above answers you questions, we remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General